

117 HR 3478 IH: Castle Pines Community Act
U.S. House of Representatives
2021-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3478IN THE HOUSE OF REPRESENTATIVESMay 25, 2021Mr. Buck (for himself and Mr. Lamborn) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo direct the United States Postal Service to designate a single, unique ZIP Code for Castle Pines, Colorado, and for other purposes.1.Short titleThis Act may be cited as the Castle Pines Community Act.2.Single, unique ZIP Code for Castle Pines, ColoradoNot later than 180 days after the date of the enactment of this Act the United States Postal Service shall designate a single, unique ZIP Code, to be numbered 80188, applicable to the area encompassing only Castle Pines, Colorado.